Citation Nr: 1337434	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  12-03 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a skin disorder of the left leg.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to November 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board by its decision of January 2013 determined that finality had not attached to the rating decision of February 2, 2009, denying entitlement to service connection for a skin disorder and, in addition, remanded the appeal relating to that original claim for service connection to the RO through the VA's Appeals Management Center (AMC) in Washington, DC, so that additional development could be undertaken.  Following the AMC's attempts to complete the requested actions, the case has been returned to the Board for further review.  

Notice is taken that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required on his part.


REMAND

By its January 2013 remand, the Board directed the AMC to obtain all service treatment and personnel records for inclusion in the Veteran's VA claims folder and to continue those efforts until it was determined that the records do not exist or that further efforts to obtain same would be futile.  In response, the AMC in April 2013 requested the records in question from the National Personnel Records Center (NPRC) and in June 2013 the NPRC indicated that the requested medical records were fire-related and that there were no service treatment or Office of the Surgeon General records.  The AMC was further advised that, if the Veteran had been treated and the necessary information could be supplied, a Personnel Information Exchange System (PIES) M05 request was to be utilized.  Regarding the requested personnel records, the NPRC advised that those records were also fire-related and noted that although there were alternate records sources which often contained information which could be used to reconstruct parts of a lost service record, the type of information sought could not be reconstructed.  No further action was taken by the AMC either in seeking the Veteran's input as to the medical treatment received in service, which generally entails completion of a National Archives and Records Administration Form 13075, Questionnaire about Military Service, followed by a PIES M05 request to the NPRC, or entry of a formal finding as to the unavailability of service treatment and personnel records.  This constitutes a violation of the holding in Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order) and requires entry of a further remand to ensure that corrective actions are undertaken.  

Accordingly, this case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Undertake further efforts to obtain from the NPRC any available service treatment and/or personnel records of the Veteran for inclusion in his VA claims folder.  As part thereof, request that the Veteran complete and return a National Archives and Records Administration Form 13075,  and submit a PIES M05 request to the NPRC to permit a search of alternate sources for any available records.  Those efforts should be undertaken until the information and/or records requested have been obtained and associated with the Veteran's VA claims folder or until it is found by the AMC in a formal determination that the records/data sought do not exist or that further efforts to obtain same would be futile.  Notice of that formal determination as to unavailability of records or verifying data should then be furnished to the Veteran in writing. 

2.  Obtain any pertinent VA treatment records not already on file for inclusion in the Veteran's VA claims folder.  

3.  Lastly, readjudicate the claim on appeal and if the benefit sought continues to be denied, furnish to the Veteran a supplemental statement of the case and permit him a reasonable period for a response, before returning the case to the Board for further consideration.  

No action by the appellant is required until he receives further notice.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



